DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1 – 20 are pending and are currently under consideration for patentability under 37 CFR 1.104. 
Claim objections
Claims 3, 14, 15, 16 and 17 are objected to because of the following informalities: 
Claim 3 reads “The endoscope according to claim 2, wherein the three wall parts include a first wall portion that abuts against the outer peripheral surface of the solid-state image pick-up element and is made up of two wall parts orthogonal to each other.” Whereas it is clear that it was instead intended to read “the endoscope according to claim 2, where each of the three wall parts is made up of two wall parts orthogonal to each other and each of the three wall part include a first wall portion that abuts against the outer peripheral surface of the solid-state image pick-up element.” or claim 3 should be replaced with a better expression. 
Claims 14, 15, 16 and 17 reads “…wherein a height of the three wall parts is 1.5 times to 3 times the gap length.” Whereas it is clear that it was instead intended to read “… where in a height of each of the three wall parts…” or claims 14, 15, 16 and 17 should be replaced with a better expression. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Housing member in claim 1 and further discussed in section [0017]
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1-2, 8-13 and 20, the claims read “longitudinal direction”, the recitation in the claims being “the image reception surface intersects a longitudinal direction of the insertion part”. It is clear from the context that this item is limited to being any line pointing in any direction whatsoever, as long as it intersects the required items. Therefor the term is indefinite.
In regards to claim 2, the claim reads “…the outer peripheral surface of the solid-state image pick-up element, and wherein the three wall parts are located inside a circumscribed circle of the solid-state image pick-up element in a case where the holding member holding the solid-state image pick-up element…”. Here, it is unclear if the three wall parts are located inside a circle of the solid-state image pick up element or in another an imaginary geometric element. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed this refers to mean the three walls are part of circular sections of a holding member.
The term “the three wall parts” in claim 3, 4 and 5 is used by the claim to mean “3 parts of a wall that are identifiable,” while the accepted meaning is “each of the three walls” The term is indefinite because the specification does not clearly redefine the term.
In regards to claim 3, the claim reads “…the three wall parts include a first wall portion that abuts against the outer peripheral surface of the solid-state image pick-up element and is made up of two wall parts orthogonal to each other.” Here, it is unclear if the “three wall parts” are “three parts of a wall”, or if they are recited items as “each of the three walls”. Therefore the claim is unclear. For the purposes of prosecution, it will be assumed that the former is correct. It is also unclear if the “two wall parts” of line 3 are two of the “three wall parts” of the overall 
In regards to claim 4, the claim reads “…the three wall parts include a second wall portion made up of one wall part that faces one of the four side surfaces of the solid-state image pick-up element, and  15 wherein the solid-state image pick-up element is fixed to the second wall portion by an adhesive.” Here, it is unclear if the “second wall portion” is all of the “three wall parts” of the overall item, or if they are newly recited items constituting the “a second wall portion”. Therefore the claim is unclear. For the purposes of prosecution, it will be assumed that the former is correct.
In regards to claim 5, the claim reads “…the three wall parts include a second wall portion made up of one wall part that faces one of the four side surfaces of the solid-state image pick-up element, and  15 wherein the solid-state image pick-up element is fixed to the second wall portion by an adhesive.” Here, it is unclear if the “second wall portion” is all of the “three wall parts” of the overall item, or if they are newly recited items constituting the “a second wall portion”. Therefore the claim is unclear. For the purposes of prosecution, it will be assumed that the former is correct.
In regards to claims 6-7 and claims 14-19 these claims are also rejected under 112(b) as being dependent on base claims that are rejected by 112(b). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150062316 A1, HARAGUCHI; Naoyuki hereinafter “HARAGUCHI”
As to claim 1 HARAGUCHI disclose An endoscope comprising: an image pick-up device image pick up device (refer to examiner illustration, Fig.3 below) at a distal end distal end 12 (page 2, [0030], Fig.3, element #12) part of an insertion part insertion portion 5 (page 2, [0031], Fig.1, element #5) capable of being inserted into a body cavity, inserted into an inside of an object (page 2, [0031]) wherein the image pick-up device includes a housing member cover 18 (page 2, [0034], Fig.3 Element# 18) and lens holder 16 ([0034], Fig.3, element #16) that holds an imaging lens, lens unit 15 (page 2, [0034], Fig.3, element# 15); a solid-state image pick-up element an image sensor 17 (page 2, [0034], Fig.3, element# 17) that photoelectrically converts imaging light incident on an image reception surface via the imaging lens the incident light from an object to be imaged is focused on the imaging surface of the image sensor (page 5, [0054])and has a rectangular shape is substantially rectangular in shape (page 4, [0048], Fig. 3, element #17) as an outer peripheral shape of the image reception surface The image sensor 17 is embodied as a CCD (Charge Coupled Device) or a CMOS (Complementary Metal-Oxide Semiconductor) which, as shown in FIG. 3, is substantially rectangular in shape as seen in a front view (page 4, [0048], Fig. 3, element #17); and a holding member the rear cover 18 (page 4, [0049], Fig.3, element# 18) that holds the solid-state image pick-up element holding member holding solid state imaging (refer to examiner illustration, Fig.4 below) in a state where the image reception surface intersects a longitudinal direction intersect longitudinal direction (refer to examiner illustration, Fig.4 below) of the insertion part, wherein the holding member has a fitting part fitted to the housing member fitting part fitted (refer to examiner illustration, Fig.4 below), and an extending wall part extending wall part (refer to examiner illustration, Fig.3 below) that extends in the longitudinal direction from the fitting part to cover at least a portion of the outer peripheral surface of the solid-state image pick-up element, portion of CCD covered by extended wall part (refer to examiner illustration, Fig.2 below) and wherein the fitting part and the extending wall part are integrally configured.  “In the mounting process of the rear cover 18, as a preprocessing, a bonding agent 76 is applied to cover the image sensor 17, the circuit board 65 and the distal end portion 63 of the transmission cable 11, which are positioned behind the rear end of the holder main body 25 of the lens holder 16….After the preprocessing, the rear cover 18 is fitted over the rear portion of the lens holder 16, yielding the state shown in FIG. 2 and FIG. 4. At this time, the front end of the bottom wall 72 of the rear cover 18 abuts the vertical surface of the stepped part 77 of the lens holder 16, and this regulates the position of the rear cover 18 in the fore and aft direction. Further, the upper surface of a front end portion of the bottom wall 72 abuts the horizontal surface of the stepped part 77, and this regulates the position change in the upward direction” (page 6, [0068-0069]).

    PNG
    media_image1.png
    384
    479
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    404
    713
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    526
    700
    media_image3.png
    Greyscale

As to claim 18 HARAGUCHI disclose the endoscope according to claim 1, wherein the height of the extending wall part height of wall part (refer to examiner illustration, Fig.3 above) is less than a thickness of the solid-state image pick-up element. Thickness /height of image pick-up element (refer to examiner illustration, Fig.3 and Fig.2) and Fig.3 illustrates part of image pick-up element exposed higher than extended wall part, as such it possible to say that height of extending wall part is less than thickness of solid- state image pick up element.
As to claim 19 HARAGUCHI disclose the endoscope according to claim 18, wherein the height of the extending wall part is equal to or greater than half of the thickness of the solid-state image pick-up element. Extending wall part greater than half of the thickness of the solid-state image pick-up element (refer to examiner illustration, Fig.2 above)
claim 20 HARAGUCHI disclose the endoscope according to claim 1, wherein the housing member is located inside a circumscribed circle circumscribed the inner circumferential surface of the increased diameter portion 46 (namely, third circumferential wall 48) (page 5, [0060])on a projection outermost diameter end of the solid-state image pick-up element solid state is inside a circumscribed wall part (refer to examiner illustration, Fig.3 and Fig.2 above) and the holding member in a case the rear cover 18 (page 4, [0049], Fig.3, element# 18) where the holding member holding the solid-state image pick-up element holding member holding solid state imaging (refer to examiner illustration, Fig.4 above) and the housing member are projected on a plane orthogonal to the longitudinal direction. Longitudinal direction (refer to examiner illustration, Fig.3 & Fig.4above).
Allowable Subject Matter
Claims 2 -17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As to claim 2 HARAGUCHI teach The endoscope according to claim 1, wherein the extending wall part includes three wall parts that respectively cover three of four side surfaces that constitute the outer peripheral surface of the solid-state image pick-up element, extending wall parts (refer to examiner illustration, Fig.3 above and Fig.2 above) and wherein the three wall parts are located inside a circumscribed circle of the solid-state image pick-up element in a case where the holding member holding the solid-state image pick-up element is seen in the longitudinal direction of the insertion part longitudinal direction (refer to examiner illustration, Fig.3 above & Fig.4 above).
HARAGUCHI doesn’t teach about the endoscope where the three wall parts are located inside a circumscribed circle of the solid-state image pick-up element in a case where the holding member holding the solid-state image pick-up element.
WO 2014156149 A1, MATSUO, NAOTO et al.,  here in after “MATSUO” teach about the solid-state image pick-up element in a case where the holding member holding the solid-state image pick-up element imaging unit holder 22, (page 4, paragraph 6, Ln1-3, Fig. 5)
Both MATSUO and HARAGUCHI do not teach about the endoscope where the three wall parts are located inside a circumscribed circle which specifically makes the current application to get over the prior art.
In regards to claims 3-17, these claims are also objected as being dependent on claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CAREY MICHAEL can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TADIOS E MOLLA/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795